

EXECUTIVE MANAGEMENT AGREEMENT
 
THIS AGREEMENT is made as of the 18th day of December, 2007 (this “Agreement”),
by and between KIT CAPITAL LIMITED, a company duly licensed or incorporated in
Dubai, United Arab Emirates, with its principal offices located at Dubai Media
City, Building #9, Suite 107, Dubai, UAE (together with its subsidiaries and
affiliates, “KIT”), and ROO GROUP, INC., a Delaware corporation, with its
principal offices located at 228 East 45th Street, 8th Floor, New York, New York
10017 (together with its wholly owned subsidiaries, the “Company”).
WITNESSETH
 
WHEREAS, the Company is a service provider engaged in the business of online
digital media and advertising; and
 
WHEREAS, the Company desires to engage KIT to perform certain services for the
Company as more fully described herein, starting January 9th, 2008; and
 
WHEREAS, KIT desires to invest in and manage the Company, commencing as of the
Start Date, upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:
 
ARTICLE I
SERVICES
 
1.1 Subject to and upon the terms and conditions of this Agreement, the Company
hereby agrees to hire KIT, and KIT hereby agrees to provide management services
to the Company.
 
 
1

--------------------------------------------------------------------------------

 

ARTICLE II
DUTIES
 
2.1 KIT, and each of the persons individually designated herein to perform
services for the Company on behalf of KIT, shall, during the term of this
Agreement, report to the Company’s Board of Directors (the “Board”), and shall
perform such duties and functions as are customarily assigned to the position(s)
to which such persons are assigned as well as such other duties and
responsibilities not inconsistent therewith as may be assigned to him from time
to time by the Board, including the following: (i) KIT shall designate the
following KIT employees (the “KIT Employees”) to assume the respective positions
of Chief Executive Officer, Head of Communications (including investor and press
relations) and Corporate Development Manager of the Company: Kaleil Isaza Tuzman
(“Isaza Tuzman”), Jaime Levine (“Levine”) and Rosario Davi (“Davi”); (ii) KIT
and/or the KIT Employees shall provide (a) overall strategic and operational
assessments of the Company’s businesses; (b) day-to-day strategic and
operational management; (c) cost reduction and efficiency realization; (d)
competitive business reviews; (e) business development, including sales, sales
support, equity capital fundraising, merger and acquisition sourcing and
execution, etc.; (f) human resources reviews and recommendations; and (g)
branding and marketing; (iii) KIT shall be expressly authorized on behalf of the
Company to terminate staff, close offices, divest assets and take all such other
actions as it deems necessary, in its reasonable judgment and subject to board
approval where required, to achieve cost reductions and efficiencies for the
Company; (iv) Kaleil Isaza Tuzman shall have full authority to act for and bind
the Company and shall be an authorized signatory of the Company, subject to
prior board approval. Robert Petty (“Petty”) shall resign as Chief Executive
Officer and assume the position of Founder and Vice-Chairman as of the Start
Date. In the event that any KIT employees cease to serve in the roles designated
in Section 2.1(i) above, then and in such event a suitable replacement may be
made by KIT subject to approval by the Board, and should such approval not be
granted, the compensation payable pursuant to this Agreement shall be adjusted
as shall be reasonably agreed upon in good faith between the parties.
 
 
2

--------------------------------------------------------------------------------

 
2.2 KIT Employees shall devote so much of their time to the activities of the
Company as is necessary and appropriate to carry out their duties hereunder. The
foregoing notwithstanding, the Company acknowledges and agrees that during the
term of KIT’s involvement with the Company, KIT, its affiliates, employees,
agents or consultants, may perform and continue to perform consulting services
for other entities (excluding any “IPTV” provider) and may accept directorships
with and continue to serve as a director of such entities, so long as such
activities do not materially interfere with the performance of KIT’s
responsibilities in accordance with this Agreement or violate the provisions of
ARTICLE IX of this Agreement. For example, the Company acknowledges and is aware
of KIT’s current investments, board memberships or consulting activities for
World Recognition International, LLC, Oakwood Homes Corp., Automated Benefits
Corp., Heart of Entrepreneurship, LLC, and Yom Investments, Ltd. The Company
further acknowledges that KIT is a shareholder and member of the board of
directors of JumpTV Inc. and the Company expressly waives any conflict of
interest that may now exist or may later arise as a result of KIT’s relationship
with JumpTV Inc.
 
2.3 As a means of controlling Company costs, commencing as of the Start Date and
continuing for the duration of the term hereof, unless the Board determines
otherwise or designates another delegated party, no expenditure of more than
$2,500 may be made by the Company or any of its employees, agents or consultants
without one of the KIT Employees’ prior written consent, which consent may be
given by email.
 
 
3

--------------------------------------------------------------------------------

 
2.4 Isaza Tuzman shall be appointed to the Company’s Board as Chairman as of the
Start Date, which will at that time be comprised of no more than two (2)
additional Board members. Kaleil Isaza Tuzman, on behalf of KIT, shall have the
right to designate by notice to the Company up to four persons to serve from
time to time as members of the Board of Directors. The Company shall, from time
to time, use its best efforts to cause the election of the person(s) so
designated to serve as members of the Board of Directors as promptly as
possible. If for any reason under applicable law or the Company’s By-laws any
such designee cannot immediately be elected to the Board of Directors, then
until such time as such person(s) is elected to the Board of Directors (i) the
person(s) so designated shall have the right to be present at all meetings of
the Board of Directors, but shall not be entitled to vote on any action taken at
such meeting, (ii) the Company shall provide notice to such person(s) of the
date, place and time of each such meeting at least the same period in advance as
the shortest such notice provided to any member of the Board of Directors, (iii)
the Company shall provide such person(s) all agendas and other information and
materials provided to the Board of Directors contemporaneously with the time the
Company provides the same to the Board of Directors and (iv) the Company shall
provide to such person(s) copies of each proposed unanimous written consent of
the Board of Directors which consent is given to all members of the Board of
Directors for execution by the directors during such period, at the same time
such written consent is given to all members of the Board of Directors. In case
any person designated as a member of the Board of Directors pursuant to this
Section 2.4 shall resign, die, be removed from office or otherwise be unable to
serve, the Majority Holders shall be entitled to appoint a Person to designate a
replacement pursuant to, and in accordance with, this Section 2.4. Ultimately,
during the term of this Agreement the Company’s Board shall consist of no more
than seven (7) members.
 
2.5 KIT, acting by Isaza Tuzman, shall report directly to the Board.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE III
COMPENSATION
 
3.1 Subject to the terms of this Agreement, during the term of KIT’s managements
services provided to the Company, KIT shall be compensated for its services
(including the services of Isaza Tuzman, Levine and Davi) initially at the rate
of Fifty Thousand Eight Hundred ($50,800) Dollars per month, subject to such
increases as the Board may determine in accordance with Section 6.1 hereof (the
“Base Compensation”). KIT shall be responsible for, and shall indemnify Company
in connection with, any employer obligations arising in connection with sums
paid hereunder. The Base Compensation shall commence as of the Start Date (with
the first monthly installment due as of that date). For avoidance of doubt, if
the Company were to determine that any withholding taxes were required on the
Base Compensation payments, such Base Compensation would be adjusted upwards
such that the net cash payment to KIT remained at the $50,800 level.
 
3.2 KIT shall receive an initial signing incentive payment of Sixty-Eight
Thousand Five Hundred ($68,500) Dollars upon the full execution of this
Agreement.
 
ARTICLE IV
STOCK OPTIONS; SYNTHETIC STOCK; RIGHT TO PURCHASE STOCK
 
4.1 As an inducement to KIT to enter into this Agreement, the Company hereby
grants to KIT and/or its designees options to purchase shares of the Company’s
common stock (“Common Stock”), as follows:


 
5

--------------------------------------------------------------------------------

 

Subject to the terms and conditions of the Company’s Employee Stock Option Plan
(the “Plan”), which are incorporated herein by reference, KIT is hereby granted
options (the “Options”) to purchase 2,100,000 of the Company’s Common Stock
700,000 shall vest as of the Start Date and the remaining 1,400,000 of which
shall vest, pro rata, on a monthly basis, over a period of three (3) years
commencing as of the Start Date (1/36th per month). The exercise price of the
Options shall be fixed by the Board of the Company no later than 8:00AM on the
day following the date of execution of this Agreement, and shall be 5% higher
than the weighted average closing price of the three previous trading days.
 
4.2 Levine and Davi shall receive like Options (same issuance date, vesting
schedule and exercise price) commensurate with their respective roles with the
Company.
 
4.3 As a further inducement to KIT to enter into this Agreement, the Company
shall promptly institute a synthetic or “phantom” stock plan (the “Phantom Stock
Plan”) pursuant to which the Company shall grant KIT “phantom” shares (the
“Phantom Shares”) equal to 2,100,000 shares of the Company’s Common Stock. The
Phantom Shares shall vest, pro rata, on a monthly basis, over a period of three
(3) years commencing as of the Start Date (1/36th per month). The terms of the
Phantom Stock Plan shall be mutually acceptable to the Company and KIT.
 
4.4 Within 15 days of receipt of a written request from KIT during the first 150
days after execution of this Agreement, the Company shall use its best efforts
to cause the holders of the Company’s preferred stock (“Preferred Stock”) to
agree to sell to KIT (subject to all applicable securities laws, rules and
regulations), at KIT’s sole option, a maximum of Five Million One Hundred
Thousand (5,100,000) shares of Preferred Stock at a price per share of US$0.38.
The Company’s failure to comply with its obligations under this Section 4.4
shall be deemed a material breach of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
4.5 Additionally, within 30 days after KIT’s written request (subject to all
applicable securities laws, rules and regulations) at any point during the first
150 days after execution of this Agreement, the Company shall permit KIT to
purchase from the Company a maximum of five million (US$5,000,000) dollars of
the Company’s Common Stock at a price per share of no higher than a 15% premium
to the closing price of the Common Stock on the date of execution of this
Agreement, and an additional minimum of ten million (US$10,000,000) dollars of
the Company’s Common Stock at a price not exceeding ninety (90%) percent of the
five (5) day trailing weighted average trading price of such Common Stock at the
time of purchase. The second purchase of Common Stock (for US$10 million
minimum) shall be subject to prior Board approval. The Company’s failure to
comply with its obligations under this Section 4.4 shall be deemed a material
breach of this Agreement.
 
4.6  Following the purchase by KIT of any of the shares of Preferred Stock
and/or Common Stock pursuant to Sections 4.4 and/or Section 4.5 above, the
Company shall use its best efforts to register the shares underlying and
issuable upon conversion of the Preferred Stock and/or the Common Stock
purchased by KIT on a Form SB-2 Registration Statement (or such other
appropriate Form as is available for use in connection with the registration of
such shares), subject to customary underwriter cutbacks, if applicable, and
shall rank in equal priority with the registration rights held by existing
preferred stockholders.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE V
ADDITIONAL INCENTIVE COMPENSATION
 
5.1 Upon the date the Company shall achieve (i) two (2) consecutive quarters of
GAAP profitability or (ii) the Company’s total monthly revenue equals or exceeds
Six Million ($6,000,000) Dollars (the “Milestone Date”), KIT shall be paid in
stock, within 15 days thereafter, an incentive bonus equal to the greater of (x)
the preceding twelve (12) months’ Base Compensation or (y) the previous month’s
monthly installment of Base Compensation multiplied by twelve (12). In addition,
all unvested Options and Phantom Shares shall vest as of the Milestone Date.
 
ARTICLE VI
COMPENSATION ADJUSTMENT
 
6.1 Upon each anniversary date of the date hereof, the Board shall in good faith
and based upon the Company’s performance results for the preceding year
determine whether to adjust KIT’s Base Compensation and/or to issue KIT
additional Options and/or Phantom Shares upon substantially the same terms as
are set forth above. It is anticipated that KIT’s compensation shall increase if
performance results are favorable.
 
ARTICLE VII
BENEFITS


7.1 All travel undertaken by the KIT Employees on behalf of the Company shall be
at the sole cost and expense of the Company. Kaleil Isaza Tuzman shall be
permitted to fly business class for all flights in excess of four (4) hours,
provided best available fares are sought. All lodging and food costs incurred by
KIT Employees while traveling and/or conducting business for the Company shall
be advanced or reimbursed by the Company in accordance with Company policy as
applied to like executives.
 
 
8

--------------------------------------------------------------------------------

 
7.2 In addition, the Company shall pay any required security deposit or other
deposits and all relocation and furnishing costs up to a maximum of Thirteen
Thousand ($13,500) Dollars for relocation of KIT employees and a New York City
corporate apartment for KIT employees.
 
7.4 During the term of this Agreement and for a period of ninety (90) days after
the expiration or earlier termination thereof, the Company shall pay all monthly
costs for use by KIT Employees of Blackberry or similar hand-held devices and
cellular telephones. The costs shall be paid directly to the service provider on
a monthly basis or shall immediately be reimbursed to KIT.
 
7.5 The Company acknowledges that KIT shall hire forthwith an executive
assistant (the “EA”) at a maximum gross salary per month of Five Thousand Five
Hundred ($5,500) Dollars. Upon such hiring, the Company shall adjust the Base
Compensation by an amount equal to the gross salary agreed to between KIT and
the EA.
 
ARTICLE VIII
EXPENSES
 
8.1 KIT shall be reimbursed by the Company for all reasonable expenses incurred
for Company business within ten (10) days after submission by KIT of appropriate
receipts or expense reports in accordance with Company policy.
 
8.2 The Company shall establish a Dubai “free zone” subsidiary (the “Dubai
Subsidiary”) and shall sponsor residency visas for Isaza Tuzman and Levine and
pay all associated costs thereof through the Dubai Subsidiary. In addition, the
Company or the Dubai Subsidiary shall pay all reasonable expenses of Isaza
Tuzman and Levine for travel to and from Dubai in connection with residency visa
requirements, at least two (2) times per year for each KIT employee.
 
 
9

--------------------------------------------------------------------------------

 
ARTICLE IX
RESTRICTIVE COVENANTS
 
9.1 KIT recognizes and acknowledges that the Company, through the expenditure of
consider-able time and money, has developed and will continue to develop in the
future information concerning customers, clients, marketing, business and
operational methods of the Company and its customers or clients, contracts,
financial or other data, technical data or any other confidential or proprietary
information possessed, owned or used by the Company, and that the same are
confidential and proprietary, and are "confidential information" of the Company.
In consideration of its retention by the Company hereunder, KIT agrees that
neither it, nor any of the KIT Employees and/or any other KIT employees or
agents will (KIT, the KIT Employees and/or any other KIT employees or agents are
hereinafter collectively referred to as the “KIT Persons”), without the consent
of the Board, make any disclosure of confidential information now or hereafter
possessed by the Company to any person, partnership, corporation or entity
either during or after the term hereunder, except to employees of the Company or
its subsidiaries or affiliates and to others within or without the Company, as
KIT and/or such KIT Persons may deem necessary in order to conduct the Company's
business and except as may be required pursuant to any court order, judgment or
decision from any court of competent jurisdiction. The foregoing shall not apply
to information which is in the public domain on the date hereof; which, after it
is disclosed to any of the KIT Persons by the Company, is published or becomes
part of the public domain through no fault of any of the KIT Persons; which is
known to any of the KIT Persons prior to disclosure thereof to him by the
Company as evidenced by any of the KIT Persons written records; or, after any of
the KIT Persons is no longer employed by the Company, which is thereafter
disclosed to any of the KIT Persons in good faith by a third party which is not
under any obligation of confidence or secrecy to the Company with respect to
such information at the time of disclosure to any of the KIT Persons. The
provisions of this Section shall continue in full force and effect
notwithstanding any lawful termination of any KIT under this Agreement for a
period of one year (1) following said termination.
 
 
10

--------------------------------------------------------------------------------

 
a) During the period from the date of this Agreement until one (1) year
following the date on which KIT’s retention with the Company is lawfully and
properly terminated, none of the KIT Persons will, directly or indirectly,
solicit, any individual who was an employee of Company during the six (6) month
period prior to the lawful and proper termination of this Agreement, to leave
Company's employ, or to become employed by any person or entity other than the
Company.
 
b) KIT acknowledges that the restrictive covenants (the "Restrictive Covenants")
contained in this ARTICLE IX are a condition of KIT’s retention and are
reasonable and valid in geographical and temporal scope and in all other
respects. If any court determines that any of the Restrictive Covenants, or any
part of any of the Restrictive Covenants, is invalid or unenforceable, the
remainder of the Restrictive Covenants and parts thereof shall not thereby be
affected and shall be given full effect, without regard to the invalid portion.
If any court determines that any of the Restrictive Covenants, or any part
thereof, is invalid or enforceable because of the geographic or temporal scope
of such provision, such court shall have the power to reduce the geographic or
temporal scope of such provision, as the case may be, and, in its reduced form,
such provision shall then be enforceable.
 
c) If KIT breaches, or threatens to breach, any of the Restrictive Covenants,
the Company, in addition to and not in lieu of any other rights and remedies it
may have at law or in equity, shall have the right to injunctive relief; it
being acknowledged and agreed to by KIT that any such breach or threatened
breach would cause injury to the Company and that money damages would not
provide an adequate remedy to the Company.


 
11

--------------------------------------------------------------------------------

 
ARTICLE X
TERM
 
10.1 This Agreement shall be for a three-year term (the “Initial Term”)
commencing on January 9, 2008 (the “Start Date”) and terminating on January 9th,
2011 (the “Expiration Date”), unless sooner terminated as provided herein or
mutually extended. The period commencing as of the Start Date and ending on the
Expiration Date is referred to herein as the “Services Term.”
 
10.2 Unless this Agreement is earlier terminated pursuant to the terms hereof,
the Company agrees to use its best efforts to notify KIT in writing whether it
intends to negotiate a renewal of this Agreement six (6) months prior to the
Expiration Date.
 
12

--------------------------------------------------------------------------------

 
ARTICLE XI
TERMINATION
 
11.1 The Company may terminate this Agreement by giving a Notice of Termination
(as hereinafter defined) to KIT in accordance with this Agreement: (i) for
Cause; or (ii) without Cause. For purposes of this Agreement, “Cause” shall
mean: (i) willful disobedience by KIT or any KIT Employee of a material and
lawful instruction of the Board; (ii) conviction of KIT or any KIT Employee of
any misdemeanor involving fraud or embezzlement or similar crime, or any felony;
(iii) fraud, gross negligence or willful misconduct in the performance of its or
his duties to the Company; (iv) the determination by any regulatory or judicial
authority (including any securities self-regulatory organization) that Executive
directly violated, before or after the date hereof, any federal or state
securities law, any rule or regulation adopted thereunder; or (v) the continued
and willful failure by Executive to substantial-ly and materially perform his
material duties hereunder; provided that the Company shall not have the right to
terminate KIT pursuant to the foregoing clauses (i) and (iii) unless written
notice specifying such breach shall have been given to KIT and, in the case of
breach which is capable of being cured, KIT or any KIT Employee, as the case may
be, shall have failed to cure such breach within thirty (30) days after its or
his receipt of such notice.

11.2 KIT may terminate this Agreement by giving a Notice of Termination to the
Company in accordance with this Agreement, at any time, with or without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean (i) a change in
KIT’s or any KIT Employee’s status, title, position or responsibilities
(including reporting responsibilities) which, in the reasonable judgment of KIT,
represents an adverse change from its or his status, title, position or
responsibilities; the assignment to KIT or any KIT Employee of any duties or
responsibilities which, in the reasonable judgment of KIT, are inconsistent with
his or its status, title, position or responsibilities; or any removal of KIT or
any KIT Employee from or failure to reappoint or reelect it or him to any of
such offices or positions, except in connection with the termination of KIT’s
employment for Cause or other than for Good Reason; (ii) a reduction in the
KIT’s Base Compensation or benefits, or any failure to pay or award KIT any
compensation or benefits to which KIT is entitled within five (5) days of the
date due; and (iii) a Change of Control, as described in Article XII provided
that KIT shall not have the right to terminate this Agreement pursuant to the
foregoing clauses unless written notice specifying such breach shall have been
given to the Company and, in the case of breach which is capable of being cured,
the Company shall have failed to cure such breach within fifteen (15) days after
its receipt of such notice.
 
 
13

--------------------------------------------------------------------------------

 
11.3 For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice from the Company, or KIT, of termination of this Agreement which
indicates the specific termination provision in this Agreement relied upon, if
any, and which sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of this Agreement under the provision
so indicated; provided that termination for Good Reason based on a Change of
Control shall be served only in accordance Article XII. A Notice of Termination
served by the Company shall specify the effective Termination Date.
 
11.4 For purposes of this Agreement, “Termination Date” shall mean (i) in the
case of Good Reason, ten (10) days from the date the Notice of Termination is
given to the Company, except for a Change in Control, as described in Article
XII; (ii) in the case of termination after the Expiration Date, the last day of
services rendered; and (iv) in all other cases, the date specified in the Notice
of Termination; provided, however, if this Agreement is terminated by the
Company for any reason except Cause, the date specified in the Notice of
Termination shall be at least thirty (30) days from the date the Notice of
Termination is given to KIT.
 
 
14

--------------------------------------------------------------------------------

 
11.5  Upon termination of this Agreement on or after the Expiration Date for any
reason except Cause (and including termination by KIT for Good Reason), the
Company shall pay KIT, in addition to any other payments due hereunder, a cash
severance payment equal to the greater of (i) the total amount paid to KIT
during the preceding twelve (12) months, including Base Compensation and all
bonuses, or (ii) the previous month’s monthly installment of Base Compensation
multiplied by twelve (12). In addition, fifty (50%) percent of all then unvested
Options and Phantom Shares shall vest immediately. The above severance
provisions shall apply equally to any KIT Employee who has received cash or
equity incentive compensation. For purposes of computing the cash severance
payment, Base Compensation shall include any automatic increases to Base
Compensation to which KIT or any KIT Employee, as the case may be, would have
been entitled had this Agreement not been terminated. Cash severance shall be
paid within fifteen (15) days after the Termination Date.
 
11.6 Neither KIT nor any KIT Employee, as the case may be, shall be required to
mitigate the amount of any severance payment provided for in this Agreement by
seeking or obtaining employment.
 
ARTICLE XII
EXTRAORDINARY TRANSACTIONS
 
12.1 For purposes of this Agreement, a “Change in Control” shall mean any of the
following events:
 
15

--------------------------------------------------------------------------------

 

A.  An acquisition (other than directly from the Company) of any classes of the
voting stock of the Company entitled to vote (the “Voting Securities”) by any
“Person” (as the term person is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of fifty (50%) percent or more of the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by (1)
an employee benefit plan (or a trust forming a part thereof) maintained by (x)
the Company, or (y) any corporation or other Person of which a majority of its
voting power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), or (2) the Company or any
Subsidiary.
 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because a Person (the “Subject Person”) gained Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company which, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.
 
 
16

--------------------------------------------------------------------------------

 
B. Approval by stockholders of the Company of: (i) A merger, consolidation or
reorganization involving the Company, unless: (1) the stockholders of the
Company, immediately before such merger, consolidation or reorganization, own,
directly or indirectly immediately following such merger, consolidation or
reorganization, at least fifty (50%) percent of the combined voting power of the
outstanding voting securities of the corporation resulting from such merger or
consolidation or reorganization (the “Surviving Corporation”) in substantially
the same proportion as their ownership of the Voting Securities immediately
before such merger, consolidation or reorganization, and (2) no Person (other
than the Company, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any Subsidiary) becomes Beneficial Owner of twenty (20%) percent or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities as a result of such merger, consolidation or reorganization, a
transaction described in clauses (1) and (2) shall herein be referred to as a
“Non-Control Transaction”; or (ii) an agreement for the sale or other
disposition of all or substantially all of the assets of the Company, to any
Person, other than a transfer to a Subsidiary, in one transaction or a series of
related transactions; or (iii) the stockholders of the Company approve any plan
or proposal for the liquidation or dissolution of the Company.
 
12.2 Notwithstanding anything contained in this Agreement to the contrary, if
this Agreement is terminated prior to a Change in Control and KIT reasonably
demonstrates that such termination (i) was at the request of a third-party who
has indicated an intention or taken steps reasonably calculated to effect a
Change in Control (a “Third Party”) or (ii) otherwise occurred in connection
with, or in anticipation of, a Change in Control, then for all purposes of this
Agreement, the date of a Change in Control with respect to KIT shall mean the
date immediately prior to the date of such termination of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
12.3 In the event of a Change of Control as described herein, (i) KIT shall
receive cash compensation as described in Section 11.5 above, and (ii) the
conditions to the vesting of any outstanding Options, Phantom Shares or other
incentive awards (including restricted stock, stock options and granted
performance shares or units (collectively, the “Awards”)) granted to KIT under
any of the Company’s benefit plans, or under any other incentive plan or
arrangement, shall be immediately deemed void and all such Awards shall be
immediately and fully vested and exercisable. Further, the Options and shall be
deemed amended to provide that in the event of termination after an event
enumerated in this Article XII, the options shall remain exercisable for the
duration of their original term.
 
ARTICLE XIII
JURISDICTION
 
13.1 This Agreement has been made in, and shall be interpreted according to the
laws of the State of New York without any reference to the conflicts of laws
rules thereof. The parties hereto submit to the jurisdiction of the Courts of
the State of New York for the purpose of any action or proceeding which may be
brought to enforce the provisions of this Agreement. The foregoing
notwithstanding, KIT, at its option, may elect to make this Agreement subject to
the exclusive jurisdiction of the United Arab Emirates.
 
 
18

--------------------------------------------------------------------------------

 
ARTICLE XIV
INDEMNIFICATION
 
14.1 The Company hereby agrees to indemnify, defend, and hold harmless KIT, its
officers, directors, shareholders, agents, consultants, affiliates, successors
and assigns, the KIT Employees and all other KIT employees (collectively, the
“Indemnitees”), from and against any and all claims arising from or related to
KIT’s services to the Company, or any claim related to prior services performed
for JumpTV Inc., at any time asserted, at any place asserted, to the maximum
extent permitted by the Company’s Certificate of Incorporation, By-Laws, and the
Delaware General Corporation Law.
 
The Company shall maintain such insurance as is necessary and reasonable to
protect KIT and the KIT Employees from any and all claims arising from or in
connection with KIT’s services to the Company during the service period and for
a period of five (5) years after the Termination Date for any reason. The
provisions of this Section 14.1 are in addition to and not in lieu of any
indemnification, defense or other benefit to which KIT and the KIT Employees may
be entitled by statute, regulation, common law or otherwise. Notwithstanding
anything to the contrary herein, the Company will not, however, be responsible
for any claims, liabilities, losses, damages or expenses which result from any
compromise or settlement not approved by the Company or which are determined by
a final judgment of a court of competent jurisdiction to have resulted solely
from the fraud, willful misconduct or gross negligence of the Indemnitees.
 
ARTICLE XV
PRESS RELEASE
 
15.1 Any press release by the Company relating to or made during the term of
this Agreement shall require KIT’s prior written consent, which consent may be
given by email and will not be unreasonably withheld.
 
 
19

--------------------------------------------------------------------------------

 
ARTICLE XVI
LEGAL FEES
 
16.1 The Company shall reimburse KIT forthwith for all reasonable legal fees and
related costs incurred in connection with the preparation, review, negotiation
and execution of this Agreement.
 
ARTICLE XVII
SEVERABILITY
 
17.1 If any provision of this Agreement shall be held invalid and unenforceable,
the remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.
 
 
20

--------------------------------------------------------------------------------

 
ARTICLE XVIII
NOTICE
 
18.1 For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (a) if delivered by personal service, the date of delivery thereof; (b) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (c) on the third
(3rd) business day after the mailing thereof via certified mail. Notwithstanding
the foregoing, any notice of change of address shall be effective only upon
receipt.
 
The current addresses of the parties are as follows:
 
ROO Group, Inc.
228 Eat 45th Street, 8th Floor
New York, New York 10017


KIT Capital Limited
 
__________________
 
 
21

--------------------------------------------------------------------------------

 
ARTICLE XIX
BENEFIT
 
19.1 This Agreement shall inure to, and shall be binding upon, the parties
hereto, and their respective successors and assigns.
 
ARTICLE XX
WAIVER
 
20.1 The waiver by either party of any breach or violation of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of construction and validity.
 
ARTICLE XXI
ASSIGNMENT
 
21.1 This Agreement may not be assigned, in whole or in part, by the Company or
KIT without the other party’s prior written consent. The foregoing
notwithstanding, KIT may assign all or any portion of this Agreement to an
affiliate, and may require the Company to assign all or any portion to the Dubai
Subsidiary.
 
 
22

--------------------------------------------------------------------------------

 
ARTICLE XXII
ENTIRE AGREEMENT

This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto or as otherwise provided herein.
 
ARTICLE XXIII
NON-CONTRAVENTION
 
Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby will constitute a violation or default under
any term or provision of any agreement or restriction of any kind or character
to which KIT is a party to or by which KIT is bound. 


[signature page follows]


 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.







 
ROO GROUP, INC.


By: __/s/ Robert Petty                                      
Name: _Robert Petty                                         
Title: Chief Executive Officer                            




KIT CAPITAL LIMITED


By: __/s/ Kaleil Isaza Tuzman                        
Name: _Kaleil Isaza Tuzman                            
Title: _Managing Director                                

 
 
 
 

--------------------------------------------------------------------------------

 